Exhibit 10.28
EDISON INTERNATIONAL
2008 DIRECTOR DEFERRED COMPENSATION PLAN
Effective
December 31, 2008







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 DEFERRAL ELECTIONS
    3  
 
       
2.1 Elections
    3  
2.2 Vesting
    4  
 
       
ARTICLE 3 DEFERRAL ACCOUNTS
    4  
 
       
3.1 Deferral Accounts
    4  
3.2 Timing of Credits
    4  
3.3 Statement of Accounts
    5  
 
       
ARTICLE 4 PAYMENT ELECTIONS
    5  
 
       
4.1 Primary Payment Election
    5  
4.2 Contingent Payment Election
    6  
4.3 Changes to Payment Elections
    7  
4.4 Small Benefit Exception
    7  
4.5 Six-Month Delay in Payment for Specified Employees
    7  
4.6 Conflict of Interest Exception, Etc.
    7  
 
       
ARTICLE 5 SURVIVOR BENEFITS
    8  
 
       
5.1 Payment
    8  
5.2 Special Increase
    8  
 
       
ARTICLE 6 BENEFICIARY DESIGNATION
    8  
 
       
ARTICLE 7 CONDITIONS RELATED TO BENEFITS
    9  
 
       
7.1 Nonassignability
    9  
7.2 Unforeseeable Emergency Distribution
    9  
7.3 No Right to Assets
    9  
7.4 Protective Provisions
    9  
7.5 Constructive Receipt
    10  
7.6 Withholding
    10  
7.7 Incapacity
    10  
 
       
ARTICLE 8 PLAN ADMINISTRATION
    10  
 
       
8.1 Plan Interpretation
    10  
8.2 Limited Liability
    10  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE 9 AMENDMENT OR TERMINATION OF PLAN
    10    
9.1 Amendment of Plan
    10  
9.2 Termination of Plan
    11  
9.3 Amendment or Termination after Change in Control
    11  
9.4 Exercise of Power to Amend or Terminate
    11  
 
       
ARTICLE 10 CLAIMS AND REVIEW PROCEDURES
    11  
 
       
10.1 Claims Procedure
    11  
10.2 Dispute Arbitration
    12  
 
       
ARTICLE 11 MISCELLANEOUS
    13  
 
       
11.1 Successors
    13  
11.2 Trust
    13  
11.3 Service Not Guaranteed
    13  
11.4 Gender, Singular and Plural
    13  
11.5 Captions
    13  
11.6 Validity
    14  
11.7 Waiver of Breach
    14  
11.8 Applicable Law
    14  
11.9 Notice
    14  
11.10 Statutes and Regulations
    14  

ii



--------------------------------------------------------------------------------



 



EDISON INTERNATIONAL
2008 DIRECTOR DEFERRED COMPENSATION PLAN
Effective December 31, 2008
PREAMBLE
The purpose of this Plan is to provide Eligible Directors of participating
Affiliates with the opportunity to defer payment and taxation of some elements
of their compensation.
This Plan applies to amounts arising from board compensation earned after
December 31, 2004, and is intended to comply with Section 409A of the Internal
Revenue Code and the regulations issued thereunder.
ARTICLE 1
DEFINITIONS
           Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations” within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
directors in the Plan.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 6 of the Plan.
Board means the Board of Directors of EIX.
Code means the Internal Revenue Code of 1986, as amended.
Company means the Affiliate the Participant serves as a director.
Contingent Event means the Participant’s Disability or death while serving on an
Affiliate board or Separation from Service for other reasons if such event
occurs prior to the Participant’s Retirement.
Contingent Payment Election means an election regarding the time and form of
payment made or deemed made in accordance with Section 4.2.
Crediting Rate means the rate at which interest will be credited to Deferral
Accounts. The rate will be determined annually in advance of the calendar year
and will be equal to the average monthly Moody’s Corporate Bond Yield for Baa
Public Utility Bonds for the 60 months

1



--------------------------------------------------------------------------------



 



preceding November 1st of the prior year. EIX reserves the right to
prospectively change the definition of Crediting Rate.
Deferral Account means the notional account established for record keeping
purposes for a Participant pursuant to Article 3 of the Plan.
Deferral Election means the Participant’s written election to defer amounts
under the Plan, submitted to the Administrator.
Deferral Period means the Plan Year covered by a valid Deferral Election
previously submitted by a Participant, or in the case of a newly eligible
Participant, the balance of the Plan Year following the date of the Deferral
Election.
Deferred Stock Unit means a bookkeeping entry linked to shares of EIX Common
Stock on a one-for-one basis. Deferred Stock Units may be credited to a
Participant’s Deferral Account as a result of an award under the Equity
Compensation Plan, 2007 Performance Incentive Plan or any successor plan or
Dividend Equivalents on such an award. Deferred Stock Units will be payable in
shares of EIX Common Stock on a one-for-one basis, or to the extent determined
by the Board in the terms applicable to a particular Deferred Stock Unit award,
in cash equal to the value of such shares of EIX Common Stock.
Disability means the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months.
Dividend Equivalent means an amount equal to the dividend declared by the Board
on one share of EIX common stock for any calendar quarter.
EIX means Edison International.
Eligible Director means a non-employee director of an Affiliate who (i) is a
U.S. director or an expatriate who is based and paid in the U.S., and (ii) is
designated by the Company as eligible to participate in the Plan (subject to the
restrictions in Section 7.2 of the Plan).
Participant means an Eligible Director who has completed a Deferral Election
with respect to future payments pursuant to Article 2 of the Plan, or a director
or former director who has a Deferral Account balance.
Payment Election means a Primary Payment Election or a Contingent Payment
Election.
Plan means the EIX 2008 Director Deferred Compensation Plan.
Plan Year means the calendar year.
Primary Payment Election means an election regarding the time and form of
payments made or deemed made in accordance with Section 4.1.

2



--------------------------------------------------------------------------------



 



Retainers and Fees means retainers and meeting fees which would be paid to a
Participant as an Eligible Director for the Plan Year before reductions for
deferrals under the Plan.
Retirement means a Separation from Service after attaining age 55 with at least
5 years of board service.
Separation from Service occurs when a Participant dies, retires, or otherwise
has a termination of service from all Affiliate boards of directors that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h), without regard to the optional alternative
definitions available thereunder.
Similar Plan means a plan required to be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c)(2)(i).
Termination of Service means the voluntary or involuntary Separation from
Service for any reason other than Retirement or death.
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
Beneficiary, or the Participant’s spouse or dependent (as defined in Code
Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.
Valuation Date means the last day of the month in which the final day of board
service falls prior to Separation from Service, unless distribution is scheduled
or required to commence on a date other than the first day of the month
following Separation from Service, in which latter case Valuation Date means the
day before a distribution is scheduled or required to commence.
ARTICLE 2
DEFERRAL ELECTIONS
2.1 Elections
(a) Retainers and Fees. An Eligible Director may elect to participate in the
Plan and defer Retainers and Fees by filing with the Administrator a completed
and fully executed Deferral Election specifying the whole percentage of
Retainers and Fees to be deferred prior to the beginning of the Plan Year during
which the Eligible Director performs the services for which such Retainers and
Fees are to be earned. Notwithstanding the foregoing, an individual who first
becomes an Eligible Director during a Plan Year may make an initial Deferral
Election for deferral of Retainers and Fees under this Plan within thirty days
after the date the individual becomes an Eligible Director, provided that such
Eligible Director has not previously become eligible to participate in this or
any Similar Plan. Any such election will apply to Retainers and Fees earned for
services performed after the election is filed with the Administrator. Once
made, a Deferral Election (including any election regarding time and form of
payment) will continue to apply for subsequent Deferral Periods unless the
Participant submits a new Deferral Election

3



--------------------------------------------------------------------------------



 



form during a subsequent enrollment period changing the deferral amount or
revoking the existing election.
(b) Deferred Stock Units. If upon initial election to the Board, an Eligible
Director receives an award of Deferred Stock Units made under the EIX Equity
Compensation Plan, 2007 Performance Incentive Plan or any successor plan, such
Deferred Stock Units shall be credited to this Plan. An Eligible Director may
elect to receive Deferred Stock Units rather than shares of Common Stock upon
board re-election by filing with the Administrator a Deferral Election prior to
the beginning of the Plan Year in which re-election occurs. Once made, a
Deferral Election (including any election regarding time and form of payment)
will continue to apply for subsequent Deferral Periods unless the Participant
submits a new Deferral Election form during a subsequent enrollment period
changing the deferral percentage or revoking the existing election.
(c) Dividend Equivalents. Dividend Equivalents associated with stock options
granted to Participants are credited under the Plan and subject to the payment
election provisions of Article 4.
2.2 Vesting
Amounts deferred under this Article 2 and any earnings thereon will be 100%
vested at all times.
ARTICLE 3
DEFERRAL ACCOUNTS
3.1 Deferral Accounts
Solely for record keeping purposes, the Administrator will maintain a Deferral
Account for each Participant with such subaccounts as the Administrator or its
record keeper finds necessary or convenient in the administration of the Plan.
3.2 Timing of Credits
(a) Retainer and Fee Deferrals. The Administrator will credit to the
Participant’s Deferral Account the Retainer and Fee Deferrals at the time such
amounts would otherwise have been paid to the Participant but for the Deferral
Election.
(b) Deferred Stock Units. The Administrator will credit Deferred Stock Units to
the Participant’s Deferral Account as of the effective date of any award of
Deferred Stock Units under the EIX Equity Compensation Plan, 2007 Performance
Incentive Plan or any successor plan.
(c) Dividend Equivalents. Dividend Equivalents associated with stock options
will be credited as of the ex-dividend date for the related dividend on EIX
common stock.
(d) Earnings Crediting Dates.

  (i)   The Administrator will credit interest at the Crediting Rate to the
Participant’s Deferral Account on a daily basis, compounded annually.

4



--------------------------------------------------------------------------------



 



  (ii)   The Administrator will credit a Dividend Equivalent for each Deferred
Stock Unit credited to the Participant’s Deferral Account on the EIX common
stock ex-dividend date each quarter. Dividend Equivalents so credited will be
converted into additional Deferred Stock Units based on the closing price of EIX
Common Stock on that date as reported by Bloomberg Professional Service.
Fractional Dividend Equivalents and Deferred Stock Units will be credited.

3.3 Statement of Accounts
The Administrator will periodically provide to each Participant a statement
setting forth the balance of the Deferral Account maintained for the
Participant.
ARTICLE 4
PAYMENT ELECTIONS
4.1 Primary Payment Election
As part of a Deferral Election, a Participant may make a Primary Payment
Election specifying the payment schedule for each subaccount that will be
created as a result of the Deferral Election. On or before December 31, 2008, a
Participant may make a special Primary Payment Election in accordance with the
transition rule under Section 409A of the Code for Plan benefits previously
scheduled to commence payment after the calendar year in which the special
Primary Payment Election is made. The choices available for a Primary Payment
Election are as follows:

(a)   Monthly installments for 60 to 180 months; or   (b)   A single lump sum;
or   (c)   Two to fifteen installments paid annually; or   (d)   Any combination
of the preceding three choices.

Payments under this Primary Payment Election may commence upon (i) the first day
of a specified month and year that may be no later than the month and year in
which the Participant attains age 75; (ii) the Participant’s Retirement; or
(iii) the first day of the month that is a specified number of months following
the Participant’s Retirement or the first day of a specified month a specified
number of years following the calendar year in which Retirement occurs (provided
that if the date otherwise determined pursuant to this clause (iii) is later
than the month and year in which the Participant attains age 75, the date
pursuant to this clause (iii) shall be the later of the Participant’s Retirement
or the month and year in which the Participant attains age 75).
Subject to Section 4.5, lump sum payments or initial installment payments will
be made within 60 days of the scheduled dates. Interest will be added to the
payment amount for the days elapsed between the scheduled payment date and the
actual date of payment. Notwithstanding anything to the contrary in a
Participant Deferral Election, payments from a Participant’s Deferral Account
will be subject to the following earliest payment date rules effective for
payments scheduled to commence in 2009 or later: (i) no subaccount other than a
Dividend Equivalent subaccount may be scheduled to commence payment or be paid
until the first month

5



--------------------------------------------------------------------------------



 



of the calendar year following the calendar year in which the last possible
deferral credit can be made to the account and (ii) no Dividend Equivalent
subaccount may be scheduled to commence payment or be paid until the first month
of the second calendar year following the calendar year in which the last
possible deferral credit can be made to the account. (For example, if pursuant
to a Deferral Election, a Participant elects to defer Retainers and Fees earned
for services performed during the 2009 calendar year, the earliest payment date
for the subaccount derived from such Retainer and Fee deferrals would be
January 2011, as the final possible deferral credit to that account is in
January 2010; or, for example, payment of the 2004 Dividend Equivalent
subaccount may commence no sooner than January 2010, as the final possible
deferral credit to that account is in December 2008.)
If paid in installments of cash, the installments will be paid in amounts that
will amortize the Deferral Account or subaccount balance with interest credited
at the Crediting Rate over the period of time benefits are to be paid. For
purposes of calculating installments, the Deferral Account or subaccount will be
valued as of December 31 each year, and the subsequent installments will be
adjusted for the next calendar year according to procedures established by the
Administrator. Notwithstanding anything herein to the contrary, distribution in
installments shall be treated as a single payment as of the date of the initial
installment for purposes of Section 409A of the Code. If paid in monthly
installments, the installments may be paid in a single check each month or in
more than one check for any given month, provided that in either such case the
total amount of the monthly payment shall not change.
If no Primary Payment Election has been made, the Primary Payment Election shall
be deemed to be a single lump sum upon the Participant’s Retirement (or, if
earlier, the Participant’s death or Disability), except that the Primary Payment
Election for deferred Dividend Equivalents associated with stock options shall
be deemed to be annual payments each January to the extent the Dividend
Equivalents have been credited and vested.
4.2 Contingent Payment Election
As part of a Deferral Election, a Participant may make a Contingent Payment
Election for each of the Contingent Events of (1) the Participant’s death during
service on an Affiliate board, (2) the Participant’s Disability during service
on a Affiliate board and (3) Termination of Service, for each subaccount that
will be created as a result of the Deferral Election, which Contingent Payment
Election will take effect upon the first Contingent Event, if any, that occurs
before the Participant’s Retirement (if the Participant specified a payment
schedule determined by reference to Retirement in Section 4.1) or the first day
of a specified month and year elected by the Participant pursuant to
Section 4.1. The choices available for the Contingent Payment Election are those
specified in Section 4.1 except that the references to Retirement shall instead
refer to the applicable Contingent Event.
If the Participant has made no Contingent Payment Election and a Contingent
Event occurs prior to Retirement (if the Participant specified a payment
schedule determined by reference to Retirement in Section 4.1) or the first day
of a specified month and year elected by the Participant pursuant to
Section 4.1, the Administrator will pay the benefit as specified in the
Participant’s Primary Payment Election, except that payments scheduled for
payment or commencement of payment “upon Retirement,” or with a payment date
determined by reference to “Retirement,” will be paid, commence or have payment
determined by reference to the first

6



--------------------------------------------------------------------------------



 



day of the month following the month in which the Contingent Event occurs. If
the Participant has made neither a Contingent Payment Election nor a Primary
Payment Election and a Contingent Event occurs prior to Retirement, the Payment
Election shall be deemed to be a single lump sum upon the Participant’s
Contingent Event, except that the payment election for deferred Dividend
Equivalents associated with stock options shall be deemed to be annual payments
each January to the extent the deferred Dividend Equivalents have been credited
and vested.
4.3 Changes to Payment Elections
Participants may change a Primary Payment Election or Contingent Payment
Election, including a deemed Payment Election, after the period allowed for the
initial Deferral Election by submitting a new written Payment Election to the
Administrator, subject to the following conditions: (1) the new Payment Election
shall not be effective unless made at least twelve months before the payment or
commencement date scheduled under the prior Payment Election; (2) the new
Payment Election must defer a lump sum payment or commencement of installment
payments for a period of at least five years from the date that the lump sum
would have been paid or installment payments would have commenced under the
prior Payment Election and (3) the election shall not be effective until twelve
months after it is filed with the Administrator. If at the time a new Payment
Election is filed, the Administrator determines that imposition of the five-year
delay would require that a Participant’s payments begin after he or she has
attained age 75, then the Participant will not be permitted to make a new
Payment Election. The payment schedules available under a new Payment Election
are those specified in Section 4.1 and 4.2 (as applicable), subject to the
conditions specified in this paragraph.
4.4 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion and
as determined by it in writing, pay the benefits in a single lump sum if the sum
of all benefits payable to the Participant under this Plan and all Similar Plans
is less than or equal to the applicable dollar amount under Section 402(g)(1)(B)
of the Code.
4.5 Six-Month Delay in Payment for Specified Employees
Notwithstanding any provision of this Plan to the contrary, if a Participant is
reasonably determined to be a “specified employee” as defined in Code
Section 409A and is entitled to a distribution from the Plan due to the
Participant’s Separation from Service, the lump sum payment or the commencement
of installment payments, as the case may be, may not be scheduled to occur or
occur before the date that is the earlier of (1) six months following the
Participant’s Separation from Service for reasons other than death or (2) the
Participant’s death.
4.6 Conflict of Interest Exception, Etc.
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
pay benefits in a single lump sum if permitted under Treasury
Regulation Section 1.409A-3(j)(4)(iii). In addition, the Administrator may, in
its sole discretion, accelerate benefits if and to the extent permitted under
any of the other exceptions specified in Treasury
Regulation Section 1.409A-3(j)(4) to the general rule in Code Section 409A
prohibiting accelerated payments, provided that the terms of Section 4.4 of the
Plan shall govern whether benefits will be paid in a single lump sum pursuant to
the small benefit exception contained in Treasury
Regulation Section 1.409A-3(j)(4)(v).

7



--------------------------------------------------------------------------------



 



ARTICLE 5
SURVIVOR BENEFITS
5.1 Payment
Following the Participant’s death, payment of the Participant’s Deferral Account
will be made to the Participant’s Beneficiary or Beneficiaries according to the
payment schedule elected or deemed elected according to Article 4.
5.2 Special Increase
This Section 5.2 applies as to any Participant who was first an Eligible
Director in this Plan on or before December 31, 2008. If any such Participant’s
death occurs within the first ten years following the date on which he or she
was first an Eligible Director, the balance existing on the date of the
Participant’s death, but excluding the portion of the balance derived from
Deferred Stock Units and from Dividend Equivalents associated with stock
options, shall be doubled. The doubled balance will be paid out according to the
payment schedule elected or deemed elected according to Article 4. For the
avoidance of doubt, the death benefit provided in this Section 5.2 is intended
as a separate plan within the meaning of Code Section 409A and Treasury
Regulation Section 1.409A-1(c).
ARTICLE 6
BENEFICIARY DESIGNATION
The Participant will have the right, at any time, to designate any person or
persons or entity as Beneficiary (both primary and contingent) to whom payment
under the Plan will be made in the event of the Participant’s death. The
Beneficiary designation will be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the
Participant’s new spouse has previously been designated as Beneficiary. The
spouse of a married Participant must consent in writing to any designation of a
Beneficiary other than the spouse.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant, then the Administrator will direct the distribution
of the benefits to the Participant’s estate. If a primary Beneficiary dies after
the Participant’s death but prior to completion of benefits under this Plan and
no contingent Beneficiary has been designated by the Participant, any remaining
payments will be paid to the primary Beneficiary’s Beneficiary, if one has been
designated, or to the Beneficiary’s estate.

8



--------------------------------------------------------------------------------



 



ARTICLE 7
CONDITIONS RELATED TO BENEFITS
7.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Participant or other claimants and from all orders, decrees,
levies, garnishment or executions against any Participant to the fullest extent
allowed by law. Notwithstanding the foregoing, the benefit payable to a
Participant may be assigned in full or in part, pursuant to a domestic relations
order of a court of competent jurisdiction.
7.2 Unforeseeable Emergency Distribution
A Participant may submit a hardship distribution request to the Administrator in
writing setting forth the reasons for the request. The Administrator will have
the sole authority to approve or deny such requests. Upon a finding that the
Participant has suffered an Unforeseeable Emergency, the Administrator may in
its discretion, permit the Participant to cease any on-going deferrals and
accelerate distributions of benefits under the Plan in the amount reasonably
necessary to alleviate the Unforeseeable Emergency. If a distribution is to be
made to a Participant on account of an Unforeseeable Emergency, the Participant
may not make deferrals under the Plan until one entire Plan Year following the
Plan Year in which a distribution based on an Unforeseeable Emergency was made
has elapsed.
7.3 No Right to Assets
The benefits paid under the Plan will be paid from the general funds of the
Company, and the Participant and any Beneficiary will be no more than unsecured
general creditors of the Company with no special or prior right to any assets of
the Company for payment of any obligations hereunder. Neither the Participant
nor the Beneficiary will have a claim to benefits from any other Affiliate.
Amounts of compensation deferred by Participants pursuant to this Plan accrue as
liabilities of the participating Affiliate at the time of the deferral under the
terms and conditions set forth herein. By electing to defer compensation under
the Plan, Participants consent to EIX sponsorship of the Plan, but acknowledge
that EIX is not a guarantor of the benefit obligations of other participating
Affiliates. Each participating Affiliate is responsible for payment of the
accrued benefits under the Plan with respect to its own Eligible Directors
subject to the terms and conditions set forth herein.
7.4 Protective Provisions
The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Administrator and the Company will have no further obligation to
the Participant under the Plan.

9



--------------------------------------------------------------------------------



 



7.5 Constructive Receipt
Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have failed to
comply with Section 409A and must be recognized as income for federal income tax
purposes, distribution of the amounts included in a Participant’s income will be
made to such Participant. The determination of the Administrator under this
Section 7.5 will be binding and conclusive.
7.6 Withholding
The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other director tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide, at its discretion, for such withholding
and tax payments as may be required.
7.7 Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.
ARTICLE 8
PLAN ADMINISTRATION
8.1 Plan Interpretation
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.
8.2 Limited Liability
Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.
ARTICLE 9
AMENDMENT OR TERMINATION OF PLAN
9.1 Amendment of Plan
Subject to the terms of Section 9.3, EIX may at any time amend the Plan in whole
or in part, provided, however, that the amendment (i) will not decrease the
balance of the Participant’s Deferral Account at the time of the amendment and
(ii) will not retroactively decrease the applicable Crediting Rates of the Plan
prior to the time of the amendment. EIX may amend the Crediting Rates of the
Plan prospectively, in which case the Administrator will notify the Participant
of the amendment in writing within 30 days after the amendment.

10



--------------------------------------------------------------------------------



 



9.2 Termination of Plan
Subject to the terms of Section 9.3, EIX may at any time terminate the Plan. If
EIX terminates the Plan, distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan except that payments may be made upon termination of the Plan if the
requirements for accelerated payment under Treasury
Regulation Section 1.409A-3(j)(4)(ix)(C) are satisfied.
9.3 Amendment or Termination after Change in Control
Notwithstanding the foregoing, EIX will not amend or terminate the Plan without
the prior written consent of affected Participants for a period of two calendar
years following a Change in Control of EIX (as defined in the EIX 2008 Executive
Severance Plan) and will not thereafter amend or terminate the Plan in any
manner which affects any Participant (or Beneficiary of a deceased Participant)
who commences receiving payment of benefits under the Plan prior to the end of
the two-year period following a Change in Control.
9.4 Exercise of Power to Amend or Terminate
EIX’s power to amend or terminate the Plan will be exercisable by the Board.
ARTICLE 10
CLAIMS AND REVIEW PROCEDURES
10.1 Claims Procedure
(a) The Administrator will notify a Participant or his or her Beneficiary (or
person submitting a claim on behalf of the Participant or Beneficiary) (a
“claimant”) in writing, within 90 days after his or her written application for
benefits, of his or her eligibility or noneligibility for benefits under the
Plan. If the Administrator determines that a claimant is not eligible for
benefits or full benefits, the notice will set forth (1) the specific reasons
for the denial, (2) a specific reference to the provisions of the Plan on which
the denial is based, (3) a description of any additional information or material
necessary for the claimant to perfect his or her claim, and a description of why
it is needed, and (4) an explanation of the Plan’s claims review procedure and
other appropriate information as to the steps to be taken if the claimant wishes
to have the claim reviewed. If the Administrator determines that there are
special circumstances requiring additional time to make a decision, the
Administrator will notify the claimant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period.
(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of

11



--------------------------------------------------------------------------------



 



its decision in writing within the 60-day period, stating specifically the basis
of its decision, written in a manner calculated to be understood by the claimant
and the specific provisions of the Plan on which the decision is based. If, due
to special circumstances (for example, because of the need for a hearing), the
60-day period is not sufficient, the decision may be deferred for up to another
60-day period at the election of the Administrator, but notice of this deferral
will be given to the claimant. In the event of the death of the Participant, the
same procedures will apply to the Participant’s Beneficiaries.
10.2 Dispute Arbitration
Notwithstanding the foregoing, and because it is agreed that time will be of the
essence in determining whether any payments are due to the claimant under the
Plan, a claimant may, if he or she desires, submit any claim for payment under
the Plan to arbitration. This right to select arbitration will be solely that of
the claimant and claimant may decide whether or not to arbitrate in his or her
discretion. The “right to select arbitration” is not mandatory on the claimant,
and the claimant may choose in lieu thereof to bring an action in an appropriate
civil court. Once an arbitration is commenced, however, it may not be
discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Participant only he or she can use the arbitration
procedure set forth in this Section.
Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under the Plan and the claim is finally denied by
the Administrator in whole or in part, the claim may be filed in writing with an
arbitrator of the claimant’s choice who is selected by the method described in
the next four sentences. The first step of the selection will consist of the
claimant submitting a list of five potential arbitrators to the Administrator.
Each of the five arbitrators must be either (1) a member of the National Academy
of Arbitrators located in the State of California or (2) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Administrator will select one of the five arbitrators as the
arbitrator for the dispute in question. If the Administrator fails to select an
arbitrator within one week after receipt of the list, the claimant will then
designate one of the five arbitrators for the dispute in question.
The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
The arbitrator’s award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.
In the event the arbitrator finds that the Administrator or the Company has
breached the terms of the Plan, he or she will order the Company to pay to the
claimant within two business days after the decision is rendered the amount then
due the claimant, plus, notwithstanding anything to the contrary in the Plan, an
additional amount equal to 20% of the amount actually in dispute. The award of
the arbitrator will be final and binding upon the Parties.

12



--------------------------------------------------------------------------------



 



The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Company has breached the terms of the Plan and (2) the claim by the claimant was
not made in good faith. Otherwise, the claimant will be considered the
prevailing party. In the event that the Administrator is the prevailing party,
the fee of the arbitrator and all necessary expenses of the hearing (excluding
any attorneys’ fees incurred by the Administrator) including the fees of a
stenographic reporter, if employed, will be paid by the losing party. In the
event that the claimant is the prevailing party, the fee of the arbitrator and
all necessary expenses of the hearing (including all attorneys’ fees incurred by
the claimant in pursuing his or her claim and the fees of a stenographic
reporter, if employed) will be paid by the Company by March 15 of the year
following the year in which the arbitrator determines who is the prevailing
party.
ARTICLE 11
MISCELLANEOUS
11.1 Successors
The rights and obligations of EIX and the Companies under the Plan will inure to
the benefit of, and will be binding upon, the successors and assigns of EIX and
the Companies, respectively.
11.2 Trust
The Companies will be responsible for the payment of all benefits under the
Plan. At their discretion, the Companies may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but a Company’s share of the assets thereof
will be subject to the claims of the Company’s creditors. Benefits paid to the
Participant from any such trust will be considered paid by the Company for
purposes of meeting the obligations of the Company under the Plan.
11.3 Service Not Guaranteed
Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of service or as giving any Participant any right to continue in
service as a director of EIX or any other Affiliate.
11.4 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
11.5 Captions
The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

13



--------------------------------------------------------------------------------



 



11.6 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
11.7 Waiver of Breach
The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Participant will not operate or be construed as a waiver of any
subsequent breach by the Participant.
11.8 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California.
11.9 Notice
Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.
11.10 Statutes and Regulations
Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.
IN WITNESS WHEREOF, EIX has adopted this Plan effective the 31st day of
December, 2008.

        EDISON INTERNATIONAL
    /s/ Diane L. Featherstone          Diane L. Featherstone         

14